UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE13D Under the Securities Exchange Act of 1934 (Amendment No. 1 )* Reliability Inc (Name of Issuer) Common Stock (Title of Class of Securities) (CUSIP Number) Gregg Schneider 9646 Lawlen Way Beverly Hills, CA 90210 (310) 365-8900 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) April 19, 2009* (Date of Event which Requires Filling of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of ·· 240.13d-1(e), 240.13d-1 (f) or 240.13d-1(g), check the following box. ( ) Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See · 240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). The Reporting Person became a controlling person of the Issuer on or about April 19, 2009, the Issuer having filed a Schedule 14F April 9, 2009. The Reporting Person failed to file the associated Form 4 through administrative oversight of the Issuer's counsel.This Form 3 is being filed to bring current through today's date Reporting Person's responsibilities pursuant to Section 16 and 13(d) under the Securities Exchange Act of 1934 . SCHEDULE 13D CUSIP No. 759903107 1 NAMES OF REPORTING PERSONS. Gregg Schneider 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) o (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS* PF 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(D) OR 2(E) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION US NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 1,597,500* 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 1,597,500* 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,597,500* 12 CHECK IF THE AGGREGATE AMOUNT REPRESENTED BY AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 N/A 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 10.64% 14 TYPE OF REPORTING PERSON IN 2 Item 1.
